                                                                         1



 1                     UNITED STATES DISTRICT COURT
                            DISTRICT OF NEVADA
 2

 3   UNITED STATES OF AMERICA,      )
                  Plaintiff,        ) Case No. 2:18-cr-008-APG-NJK
 4                                  )
          vs.                       )
 5                                  )        ORDER TEMPORARILY
     ROOSEVELT JONES,               )         UNSEALING NOTES
 6                Defendant.        )

 7

 8          On 4-25-2019, Heather K. Newman, Transcriber, received

 9 a Transcript Order form requesting a transcript of the Motion

10 Hearing, held on 6-13-2018 from Mark D. Eibert, in which a

11 portion of the hearing was sealed.

12          IT IS THE ORDER OF THE COURT that the sealed transcript

13 shall be unsealed for the limited purpose of providing a copy of

14 the transcript as requested by Mark D. Eibert.

15          IT IS FURTHER ORDERED that the sealed transcript shall

16 thereafter be resealed, and a certified copy of the transcript

17 be delivered to the Clerk pursuant to 28, U.S.C., Section

18 753(b), until further order of this Court.

19          IT IS FURTHER ORDERED that the receiving party shall

20 not disclose the sealed contents of the transcript of the

21 proceeding to anyone other than the representatives of the

22 parties directly concerned with this case.

23        DATED this   14th    day of     June    , 2019.

24
                                        NANCY J. KOPPE
25                                      United States Magistrate Judge
